



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Coussons, 2018 ONCA 1043

DATE: 20181217

DOCKET: C64942

Feldman, MacPherson and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Matthew Coussons

Appellant

Delmar Doucette, as duty counsel

Matthew Coussons, in
    person

Jessica Smith Joy, for the respondent

Heard: December 13, 2018

APPEAL BOOK ENDORSEMENT

[1]

Mr. Coussons appeals the 17-year parole ineligibility period imposed on
    him on his conviction for second degree murder.  He asserts that the sentencing
    judge failed to properly take into account that the authorities removed him
    from some medication that was helpful to him and thus contributed to his
    anti-social attitude that culminated in the murder.  We do not agree.

[2]

The sentencing judge expressly referred to this issue in her reasons. 
    Fairly read, the sentencing judge concluded that the mitigating factors, of
    which this was one, were greatly outweighed by the numerous and serious
    aggravating factors.  We agree.  The appellant has failed to show any error in
    principle in the reasons.

[3]

The appeal is dismissed.


